Case 1:18-cv-03969-GHW Document 30 Filed 10/30/18 Page 1 of 1

AO 458 (Rev, 06/09) Appearance of Counsel

 

UNITED STATES DISTRICT COURT

for the
southern District of New York

 

 

American E Group LLC )
Plaintiff )
v. ) Case No. 1-18-cv-03969
Livewire Ergogenics Inc. }
Defendant )
APPEARANCE OF COUNSEL

To: — The clerk of court and ail parties of record
Tam admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

Defendant Livewire Ergogenics Inc.

Date: 10/30/2018 /s/ Jordi |, Kushner

Attorney's signature

Jordi |. Kushner
Printed name and bar number

120 Wall Street,
25th Floor
New York, NY 10005

 

Address

jkushner@gusraekaplan.com

 

E-mail address

(212) 269-1400

 

Telephone number

(212) 809-4147

 

FAX number
